DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, Claims 15, 31-42 and 44 (as identified in the Restriction Requirement of 7/6/2021) is acknowledged.  Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/15/2021.

Specification
The disclosure is objected to because of the following informalities:  The specification fails to refer to FIGS. 20A, 20B, 20C, 20D in the drawings (instead referring to them collectively as “FIG. 20”).
Appropriate correction is required.

Claim Objections
Claim 44 is objected to because of informalities.
Claim 44 recites the phrase:  “one to changes”.  It is believed that this phrase was intended to recite:  “one to change”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 31-42 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claim 31 recites the phrase:  “said optical axis”.  However, there is no earlier-recited optical axis.  Thus, it is unclear whether the recited optical axis is intended to be the first instance of this claimed element or if it is intended to refer to an earlier-recited but differently-named element.  For examination, this phrase will be treated as:  “an optical axis”.
Dependent Claims 15, 32-42 and 44 inherit the deficiencies of Claim 31.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A 

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 41 recites:  “wherein the scanning mechanism includes a light redirector that scans the sheet such that the line of maximum intensity traverses an axis perpendicular to a direction of propagation of the sheet”.  However, Claim 39, from which Claim 41 depends, already contains these exact limitations.  Therefore, Claim 41 does not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 31, 33-35, 37, 38 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al., US 2015/0098126 (previously-cited in the Restriction Requirement of 7/6/2021).
Regarding independent Claim 31, as best understood, Keller discloses:  An imaging instrument, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a microscope with an objective (detection objectives 150, 152 can be microscope objectives; paragraph [0148] and FIG. 4 of Keller);
a first light beam projector with imaging optics separate from said microscope positioned to direct a beam of light that crosses said [an] optical axis (method of imaging a live biological specimen, wherein illumination objective 143 focuses light sheet 102 towards specimen 101, wherein an optical scanner device 140 deflects the light beam along an x axis, or other axes including z axis; Abstract and paragraphs [0134], [0139] and FIGS. 4, 23A-23C of Keller); and
the first light beam projector forming a sheet having a beam waist in the form of a line of maximum intensity (two light sheets 1702A, 1704A reach the respective beam waist 2105, 2110 [or focal plane] at different axial positions along the biological specimen 1701 [101, 1801]; paragraphs [0109], [0284], [0350]-[0363] and FIGS. 1A, 1B, 21A, 21B, 23A-23C of Keller);
the first light beam projector having a scanning mechanism that scans the line of maximum intensity through a range of positions along a scan direction perpendicular to the line of maximum intensity (one or more first light sheets 1802A, 

Regarding Claim 33, Keller discloses:  further comprising a traversing system connected to one or both of the microscope and a sample support to move them such that a slab-shaped sample can be scanned (the relative placement between the biological specimen 101 and the light sheets 102, 104 can be modified by moving the biological specimen 101 along the z axis in steps while maintaining the light sheet 102, 104 and the detection subsystems 116, 118 stationary; paragraphs [0199], [0200] and FIGS. 21A, 21B of Keller; the Examiner notes that the claim does not require a slab-shaped sample, but rather only the capability of scanning a slab-shaped sample).

Regarding Claim 34, Keller discloses:  wherein the traversing system is an X-Y traversing system (scanning of the entire biological specimen 1801 may be performed at each x-y plane and at each z-x plane, and thus traversal is performed in two directions orthogonal to each other; paragraph [0346] of Keller).

Regarding Claim 35, Keller discloses:  wherein the traversing system is an X-Y-Z traversing system, where X and Y axes are parallel to a major plane of the sample volume and the Z axis is perpendicular thereto (translation stage can be set up to translate the holder 166 and thus the specimen 101 along three orthogonal directions, for example, along the x, y, and z axes, wherein the upper portion of cylindrical sample 101 may be defined as a major plane of sample volume, and the three axes correspond to two axes parallel thereto and one axis perpendicular thereto; paragraph [0154] and FIGS. 5A, 5B).

Regarding Claim 37, Keller discloses:  wherein the scanning mechanism includes electrically tunable lens (ETL) (compensatory optical module 2900 can include, for example, an electronic tunable lens; paragraph [0368] and FIG. 29 of Keller).

Regarding Claim 38, Keller discloses:  wherein the ETL changes a position of the line of maximum intensity along a length of the sheet in the direction of propagation of the sheet (compensatory optical module 2900 is in the path between the dichroic beam splitter 1823 and the scanning arrangement 1962, and translates the focal spot of the shared objective, such as shared objective 1966, wherein such scanning involves one or more first light sheets 1802A, 1804A directed along base x-y image plane, e.g., scanned in a z-direction which is perpendicular to the line of maximum intensity which runs along a y-direction; paragraphs [0139], [0350]-[0363], [0367], [0368] and FIGS. 4, 23A-23C, 25A-25C, 29 of Keller).

Regarding Claim 44, as best understood, Keller discloses:  wherein the scanning mechanism scans in two axes, one to changes a position of the line of maximum intensity along a length of the sheet in the direction of propagation of the sheet and one to change the position of the line of maximum intensity along an axis perpendicular to the direction of propagation of the sheet (scanning of the entire biological specimen 1801 may be performed at each x-y plane and at each z-x plane, where the maximum light intensity will change along a length of the light sheet [e.g., light sheets 1702A, 1704A] in the direction of propagation, and, for the z-x plane sheet, along a direction perpendicular to the propagation of at least the first sheet [x-y plane sheet]; paragraph [0346] of Keller).

Claims 15, 32 and 37-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedde et al., “Selective Plane Illumination Microscopy with a Light Sheet of Uniform Thickness Formed by an Electrically Tunable Lens”, Microscopy Research and Technique 00:00-00 (2016) (cited in the IDS of 6/25/2020).
Regarding Claim 15, as best understood, and Claims 32 and 37, Hedde discloses:  An imaging instrument, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a microscope with an objective (objective shown just below sample, receiving light from the sample which passes through elements F and TL to arrive at sCMOS; FIG. 1a of Hedde);
a first light beam projector with imaging optics separate from said microscope positioned to direct a beam of light that crosses said [an] optical axis (OLE illuminating the sample with optics separate from the objective shown just below the sample, which directs light that crosses an optical axis of the objective shown just below the sample; FIG. 1a-1e of Hedde); and
the first light beam projector forming a sheet having a beam waist in the form of a line of maximum intensity (a sheet of light having a beam waist in the form of a line of maximum intensity; FIGS. 1b, 1c of Hedde);
the first light beam projector having a scanning mechanism that scans the line of maximum intensity through a range of positions along a scan direction perpendicular to the line of maximum intensity (a scanning direction is shown by the rightward arrow in FIG. 1c of Hedde);
wherein the microscope objective has an optical axis that is perpendicular to the scan direction 
wherein the objective and the light beam projector are located on a same side of a sample volume such that an extended slab-shaped sample can be scanned by moving the sample relative to the objective and the light beam projector (from the perspective of a diagonal line crossing from top-left to bottom-right, both the objective shown just below the sample and the light beam projector OLE are located on a same side of a sample for scanning; FIGS. 1a, 1c of Hedde; the Examiner notes that the claim does not require a slab-shaped sample, but rather only the capability of scanning a slab-shaped sample);
wherein the scanning mechanism includes electrically tunable lens (ETL) (electrical tunable cylindrical lens [ETL] for rapid adjustment of the position of the focus; page 2 and FIGS. 1a, 1c of Hedde).

Regarding Claim 38, Hedde discloses:  wherein the ETL changes a position of the line of maximum intensity along a length of the sheet in the direction of propagation of the sheet (electrical tunable cylindrical lens [ETL] for rapid adjustment of the position of the focus, whereby a scanning direction is shown by the rightward arrow in FIG. 1c of Hedde; see page 2 and FIGS. 1a, 1c of Hedde).

Regarding Claims 39-41, Hedde discloses:  wherein the scanning mechanism includes a light redirector that scans the sheet such that the line of maximum intensity traverses an axis perpendicular to a direction of propagation of the sheet (a scanning direction is shown by the rightward arrow in FIG. 1c of Hedde, such scanning direction traversing an axis perpendicular to the direction of propagation of the light sheet; see page 2 and FIGS. 1a, 1c of Hedde).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Gao, “Extend the field of view of selective plan illumination microscopy by tiling the excitation light sheet”, Optical Society of America, Vol. 23, No. 5, Optics Express pages 6102-6111 (2015) (newly-cited; a copy is attached with the present Office Action).
Regarding Claim 36, Keller discloses:  further comprising a controller connected to the traversing system and scanning mechanism to scan the sample using the scanning mechanism and to shift the sample support relative to the microscope 
Keller does not appear to disclose:  scanning each of multiple tile segments of the sample and shifting the sample support relative to the microscope to scan additional tile segment.
Gao is related to Keller with respect to light sheet scanning microscopy.
Gao teaches:  scanning each of multiple tile segments of the sample and shifting the sample support relative to the microscope to scan additional tile segment (tiling a relative small light sheet quickly to multiple positions within the image plane by defocusing the excitation beam used to create the light sheet, and taking one additional image at each position, so that a large FOV can be imaged by repeating this process and stitching all images together; Abstract and page 6104 and FIG. 1 of Gao).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the tile scanning method of Gao for the device of Keller because even though some speed of imaging may be sacrificed, a thinner light sheet with better excitation light confinement can be used to image the same specimen, so that higher axial resolution and better optical sectioning capability can be obtained, as taught in Abstract and page 6104 and FIG. 1 of Gao.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Hedde in view of Keller.
Regarding Claim 42, Hedde does not appear to disclose:  wherein the light redirector includes a galvo-motor.
Keller is related to Hedde with respect to light sheet scanning microscopy.
Keller teaches:  wherein the light redirector includes a galvo-motor (optical scanner device 140 such as mirrors 140 can be controlled using galvanometer scanners/drivers; paragraphs [0140], [0330], [0378], [0385] of Keller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the galvo-motor of Keller for the device of Hedde, because doing so enables combining two scanners in an XY scan head to provide the same angular degrees of freedom as a tip/tilt mirror assembly, but can be faster, as taught in paragraphs [0140], [0385] of Keller.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872